CATTANI, Judge, specially concurring.
¶ 22 I agree that there is a genuine issue of material fact regarding whether John Ma-nobianco breached the applicable standard of care for an insurance agent by failing to procure the coverage Lesley and Paul Wilks requested, and I thus concur in the Majority’s holding that the superior court incorrectly granted summary judgment in favor of Manobianco and his insurance agency. I write separately, however, because I believe the Majority unnecessarily focuses on whether litigation immunity under A.R.S. § 20-259.01(B) applies to insurance agents.
¶23 After acknowledging that compliance with § 20-259.01(B) forecloses litigation against insurers who provide a written offer of underinsured motorist coverage, the Majority opines that the statute does not foreclose litigation against insurance agents under the same set of circumstances. See supra ¶ 17. But reading the statute to protect not only insurers, but also agents, would in my view be consistent with § 20-259.01(B)’s directive that an insured’s choice after having been provided a written offer of underinsured motorist coverage “shall be valid for all insureds,” and would further the Legislature’s intent to protect against “after-the-fact inquiries regarding the offer of coverage.” Ballesteros v. Am. Standard Ins. Co. of Wis., 226 Ariz. 345, 350, ¶ 22, 248 P.3d 193, 198 (2011). In any event, this statutory analysis is unnecessary because, as the Majority points out, the type of negligence asserted here — an insurance agent’s alleged failure to comply with a customer’s specific request for the same coverage previously provided — relates to a duty different from that addressed by the statute. See supra ¶ 17.
¶24 I agree with the Majority that the Arizona Supreme Court’s decision in Bal-lesteros does not address the type of claim at issue here, and that § 20-259.01(B) only forecloses claims relating to a duty to offer or explain the nature of underinsured motorist coverage. In Ballesteros, the court held that by providing an English version of the form contemplated under § 20-259.01(B), an insurance company foreclosed a claim that the company breached its contractual duty to offer underinsured motorist coverage not withstanding the insureds’ alleged inability to understand English. 226 Ariz. at 348-49, ¶¶ 14-17, 248 P.3d at 196-97. The court also noted, however, that it was not opining on “whether tort law may impose such a requirement in certain circumstances.” Id. at 349, ¶ 18,248 P.3d at 197.
¶25 Here, the Wilkses have not asserted that Manobianco failed to offer or explain underinsured motorist coverage, but rather that he failed to look up their previous coverage and to ensure that the same coverage was being provided. Thus, I agree with the Majority that the duty Manobianco is alleged to have breached is distinct from and independent of the duty to offer and explain addressed in § 20-259.01(B). Having reached that conclusion, however, in my view, further statutory analysis is unnecessary. Accordingly, I do not join in the portion of the Majority’s opinion that addresses whether § 20-259.01(B) applies to insurance agents.